Social security systems and pensions (short presentation)
The next item is the report by Mrs Stauner, on behalf of the Committee on Employment and Social Affairs, on the future of social security systems and pensions: their financing and the trend towards individualisation.
Madam President, ladies and gentlemen, preparing an initiative report on the subject of the future of social security systems and pensions is a fascinating task because this area is so topical and so complex. However, it involves the significant risk of the report becoming a long wish list and catalogue of requirements for all right-thinking people.
We did not succumb to this temptation, as the relatively brief and highly technical text, which carefully avoids flowery wording, indicates at first glance. I would therefore like to thank all my fellow Members, in particular the shadow rapporteurs and Mrs Lulling, as draftsman of the opinion of the Committee on Women's Rights and Gender Equality, for their self-discipline.
My aim was to produce a report which provides a description of the developments over the next 30 to 40 years for all decision makers and interested parties and which offers food for thought and recommendations for action for the individual areas of social policy. Social security and pension systems in the Member States have traditionally been designed, developed and financed in very different ways, which is why it will not be possible to harmonise them at an EU level.
Nevertheless, all of the systems are in difficulty because of demographic developments and the changes to the labour market resulting from globalisation. This means that reforms are necessary in every case. Scientific findings have shown that continuing as before is not an option for any of the existing systems. That is the first important result.
The type of reforms needed in each Member State obviously varies depending on the structure of each system. In our opinion, all the systems need, among other things, more and improved measures to bring about a better work-life balance, which will help to prevent the employment rate from falling, and which will ensure that social problems are not aggravated by the large-scale immigration of workers.
Secondly, despite the introduction of so-called atypical employment relationships, we must retain the traditional model of full-time employment for an unlimited period, because this is the only way of guaranteeing stability for living conditions and social security systems.
Thirdly, as well as ensuring that social spending is financially secure through the use of joint contributions and hybrid fund-based solutions, we must put the focus on social investment.
Fourthly, we must improve productivity and increase the ability to innovate, because in Europe we are reliant on our human capital.
Fifthly, we must ensure that high-quality health care is available to everyone, with medical progress and falling contributions guaranteeing basic care for all citizens.
Sixthly, special measures must be introduced to protect women against the specific risks which they are exposed to, in particular poverty in old age, by crediting child care and family care time in pension insurance.
A sense of solidarity across generations and social groups must lie at the heart of all our efforts in future. This is particularly true in a world characterised by change resulting from globalisation, which is becoming increasingly depersonalised and anonymous. Solidarity and subsidiarity are the basic principles of the European social model. In this context, we must ensure that globalisation has a social side, so that well-qualified and adaptable workers can support themselves and their families with dignity, receive high-quality health care if they are ill and have financial security in old age.
Member of the Commission. - Madam President, despite being drafted before the current turmoil erupted on our financial markets and the economic downturn became apparent, this report is remarkably timely and also relevant. I wish to congratulate the rapporteur on her sound work.
The report underscores the long-term social demographic and economic changes that are driving the modernisation and reform of our social protection schemes. It highlights the importance of our shared values in the field of social protection. It also shows how they can help to make our pension and health care systems sustainable.
More people working more and longer is the key of the long-term adequacy and sustainability of social protection. It is also a win-win strategy. The report links sustainable, adequate social protection with the Lisbon Strategy and our commitment to guarantee sustainable public finances. The renewed social agenda proposed by the Commission gives substance to that link by advocating a broad holistic approach to future social policies and priorities.
I welcome the emphasis on promoting women's full integration into our labour markets and on fighting all forms of discrimination to ensure that everybody can acquire adequate social security and pension rights in particular.
The report emphasises the need to combine the move to funded pensions in many Member States with sound national and EU regulatory frameworks for effective supervision and careful monitoring of outcomes for citizens.
That is a very timely message. Access to quality medical treatment and preventive care is a cornerstone of EU social models. It is both a goal to be attained for itself and a necessary condition for a productive labour force to exist in a phase of rapid population ageing.
The Commission shares your concern about health inequalities and the need to guarantee high-quality health care for all and solidarity financing covering the whole population. These points will be taken up in a Commission communication on health inequalities to come out next year.
The report is a strong plea for us all, not only to keep working to achieve our basic objectives of access for all, solidarity, adequacy and sustainability, but also to work to strengthen them through modernisation.
The Commission will provide its full response to the financial crisis and the downturn in the real economy in a communication to be published on 26 November.
It will also elaborate on the constructive social and economic role of social protection in the joint report on social protection and inclusion for 2009.
May I assure you of the Commission's willingness to look again at the various points in this report in close cooperation with Parliament.
This item is now closed.
The vote will take place on Thursday, 20 November 2008.
Written statements (Rule 142)
Sadly, population ageing and population shrinkage are the inescapable future of Europe. Demographers say that the birth rate will not ensure generational replacement, while average life expectancy will increase. The low birth rate is associated with the difficulty of combining professional work with family life - we lack the necessary number of crèches and kindergartens, as well as economic support for families. By the end of 2030, the ratio of working to non-working population will probably reach 2:1.
Mitigating the consequences of the shrinkage of working population through immigration is only one possible solution. It will also lead to increased ethnic, cultural and religious diversity. We must therefore raise employment levels among the disabled and older people (by arranging for training and retraining). Retirement must also be made more flexible, through the introduction of voluntary retirement, change of employment and the use of new technologies.
Member States must also conduct a balanced financial policy, dividing the tax burden fairly between workers, consumers and businesses.
Demographic changes will have a major impact on public expenditure on retirement and old age pensions, which can be mitigated by being partly privately funded. Expenditure on health care will also rise.
In the circumstances, providing the populations of Member States with health care and appropriate benefits delivered at an appropriate level is a task requiring immediate action on many social and governmental levels.